PATTERSON, Judge.
On original deliverance this court affirmed the conviction of appellant, Calvin Lynn Williams, without opinion. 453 So.2d 11. After this court denied his application for rehearing, 453 So.2d 11, he petitioned the Supreme Court of Alabama for a writ of certiorari, which was granted.
The Supreme Court of Alabama has determined that the State failed to present sufficient evidence to sustain the defendant’s conviction. Williams v. State, 468 So.2d 99 (Ala.1985). The Supreme Court held that this court erred in affirming the judgment of the trial court, and reversed and remanded the cause to this court with directions that this court enter an order consistent with its opinion. Williams v. State, supra.
Accordingly, the judgment of conviction heretofore entered by the trial court in this cause is due to be, and is hereby, reversed.
The United States Supreme Court has mandated that “the Double Jeopardy Clause precludes a second trial once a reviewing court has found the evidence legally insufficient,” Burk v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978), and we find we have no choice but to reverse the decision of the lower court and render judgment in the defendant’s favor. Martin v. State, 461 So.2d 1340 (Ala.Crim.App.), cert. denied, 461 So.2d 1343 (Ala.1984).
REVERSED AND RENDERED.
All Judges concur.